             Case 3:15-md-02672-CRB Document 6395 Filed 06/17/19 Page 1 of 13



     THE UNITED STATES AIR FORCE
     STAFF SERGEANT (RET.)                                                          FILED
     OLEGYARIN
     Pro Se Plaintiff and Crime Victim' of
                                                                                   JUN 17 ZW
     D^endants Volkswagen AG, Schmidt, Liang, et. al                                       SOONG
     olegyarin1@gmail.com
     7360 Ulmerton Road
     Apt. 3C
     Largo, Florida 33771
     (727)688-7052

                                   UNITED STATES DISTRICT COURT


                                NORTHERN DISTRICT OF CALIFORNIA


     OLEG YARIN, Pro Se

             Plaintiff,                                            16-CV-5756CRB
                                                                MDL No. 2672 CRB (JSC)
     V.                                                         Hon. Charles R. Breyer

     VOLKSWAGEN GROUP OF AMERICA, INC. et aL                    ACTS OF GOD DEMAND2


             Defendants.                                        GRACE AND HOLY WRATH OF
                                                                GOD DEMAND


     ALSO RELATES TO:                                          JURV TRIAL DEMAND

     IN RE: VOLKSWAGEN "CLEAN DIESEL"                           OFFICIAL BUSINESS OF
     MARKETING, SALES PRACTICES, AND                            LORD JESUS CHRIST
     PRODUCTS LIABILITY LITIGATION




            THE SUPREMELY AND GLORIOUSLY HONORABLE-IN-CHRIST PRO SE
          PLAINTIFF AND CRIME VICTIM OLEG YARIN'S MOTION FOR ENTRY OF AN
             ORDER REQUIRING DEFENDANT VOLKSWAGEN TO EXPLAIN THE
     REPLACEMENT ENGINE'S NON-COMPLIANCE WITH EPA REGULATIONS AND
           TO FORMAT J.Y DISCLOSE EXISTENCE OF AN ILLEGAL DEFEAT DEVICE


     1The U.S. District Court for the Eastern District of Michigan, and specifically Judge Sean Cox,
a
UJ
     ruled that "Mr. Yarin is a crime victim of the Defendants charged in the Criminal Case [No. 16-
>    cr-20394, U.S. v. Volkswagen.]"
LU
CJ   2Through the prayers of the Most Holy Theotokos and Ever-Virgin Mary, Holy Right-Believing
UJ
cc
     Prince Oleg of Bryansk, after whom this writer is named, Holy Great Martyr George the Victory-
     Bearer, ail the Saints and Metropolitan Tikhon (Shevkunov).

                                                       1
          Case 3:15-md-02672-CRB Document 6395 Filed 06/17/19 Page 2 of 13




          Fro Se Plaintiff United StatesAir Force Staff Sergeant (Ret.) Oleg Yarin, a crime victim of

Defendant Volkswagen AG, Bosch, OliverSchmidt,James Liang, et aL, having properly asserted

all of his rights under 18U.S.C. § 3771(a) (I)-(IO), proceeds on behalf of God the HolyTrinity,

individually, on behalf of all crime victims similarly situated submits this motion and moves this

Honorable Court to enter an Order Requiring Defendant Volkswagen lo Explain Why ihe New

Replacement Diesel Engine for This Plaintiff's and Crime Victim's Volkswagen Passat TDI is

NotCompliant with the EPA Regulations and to Formally Disclose Existence of An Illegal

Defeat Device. This court should also consider and construe this motion as motion to enter
                                                                    I


orders 1) lifting the stay, 2) compelling defendants' answers, and 3) requiring the Class Plaintiffs'

Counsel (Cabraser) to release to this plaintiff and crime victim all "Clean Diesel" discovery.

          This court "must accept as true all material allegations of the complaint and must

construe the complaint in favor of the complaining party." Warth v. Seldin, 422 U.S. 490, 501

(1975). See Document 5374. This plaintiff and crime victim asserts all of his Constitutional

rights.

          Please note that Docket Entry No. 44 filed on August 16, 2018 was described only as a

Notice. This description is insufficient. The document filed on August 16, 2018 was also a

motion for Lifting of the Stay, Compelling Defendants' Answers and For Release to Oleg Yarin

of all "Clean Diesel" Discovery. I request that Docket Entry No.,44 be properly described as a

Motion. I do hereby notify this Court of ongoing and continuous violations of my constitutional

rights to ajury trial, to free speech, the right topetition the government for redress of grievances

and the right of people peaceably to assemble.
        Case 3:15-md-02672-CRB Document 6395 Filed 06/17/19 Page 3 of 13



                    PRAYER FOR RELIEF TO GOD THE HOLY TRINITY


        In the Name of the Father, the Son and the Holy Spirit!

        Christ is risen! Indeed, He is risen!

        Glory toJesus Christ!

        Again and again in peace let us pray to the Lord! Lord, have mercy!^
                                                                         I



        Dear God the Holy Trinity, through the prayers of the Most Holy Theotokos and Ever-

Virgin Mary, all the Saints and Metropolitan Tikohn (Shevkunov), please plead this humble

servant's cause for him in accord with Your Wisdom. See the Proverbs, King Solomon. See also Dies

Irae, Requiem, Johannes Chrysostomus Wolfgangus Theophilus Mozart. See also Paradise^, the infamous stale of

California^ Lord, God, Savior, King of Kings, Judge ofJudgesJesus Chrisf'.



                                       SUGGESTED READING


        This Court should read the books of the Bible.




          NOTICE OF ENGINE FAILURE AND OF ENGINE REPLACEMENT


        This PlaindlT's and Crime Victim's 2013 Volkswagen Passat TDI automobile has been in

a Lokey Volkswagen service department since May 2, 2019 because of extremely high rates of

engine oil consumption. One Wednesday,June 5, 2019 service advisor Mr. Eric Northcraft

informed me that the engine burned oil at a rate of 3 quarts per one thousand miles.

Considering that the engine holds 5 quarts of oil total, the burning rate of 3 quarts of oil per one

3 See the Holy Liturgy of St. John Chrysostom.

^ Dies irae, dies ilia solvet saeclum in favilla, teste David cum Sybilla. Translation: Day of
wrath, that day will dissolve the earth in ashes as David and Sybil bear witness.
^Also the Father, Brother and Friend to this Plaintiffand Crime Victim. See The Homiliedof St.
Isaac the Syrian.
          Case 3:15-md-02672-CRB Document 6395 Filed 06/17/19 Page 4 of 13



thousand miles is a catastrophic oil consumption rate. Mr. Northcraft has helped me deal with
                                                                   I




manypains and sorrows of owning a Volkswagen Passat TDI automobile. Mr. Northcraft

informed me that my Volkswagen Passat needed a new diesel engine. It is my understanding that

the newdiesel engine was ordered and will be put in my car within the next two to three weeks.

Mr. Northcraft informed me that the new engine will not be complaint with EPA. See Mr. Eric

Northcraft's electronic message (Exhibit A.) DefendantVolkswagen must explain to me and to

this Court why the newdiesel engine would not be complaint with the EPA regulations and

formally disclose to me, the consumer, the existence of an illegal defeat device in the new diesel

engine.




            THIS COURT'S RETARDATION OF THINKING AND RESPONSE


          On Thursday May 16, 2019 this Court denied this plaintiff's and crime victim's Motion

for Acceptance As True of the Seventh Amendment to the U.S. Constitution, filed on April 30,

2018. See Docket Entry No, 38. This motion was filed one full year ago. It should not have taken

one full year or longer for this court or any other U.S. district court to accept the Seventh

Amendment to the U.S. Constitution as True. It should have taken a reasonable person only

fractions of a second to realize that the Seventh Amendment to the U.S. Constitution is, indeed.

True. This court did not describe in its order the motions and relief sought in sufficient detail.

          This Court denied this plaintiff's and crime victim's motion for Acceptance as true of

Florida Deceptive and Unfair Trade Practices Act which was filed also on April 30, 2018. See
                                                                    I



Docket EnlryNo. 39. It should not take a reasonable person one full year or longer to realize that

Florida Deceptive and Unfair Trade Practices Act is True and issue an appropriate response to
        Case 3:15-md-02672-CRB Document 6395 Filed 06/17/19 Page 5 of 13



that effect. This court also denied motions 23, 24, 31, 32, 33, 35, 36, 37, 38, 39, 40, 41, 42, 44,

45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61 and 64.

       As reason and basis for denial this court gave the following: "To the extent that Mr.

Yarin's motions are inconsistent with Pretrial Order No. 24, they are denied." But this reason is

clearly inadequate and inappropriate. The Pretrial Order No. 24 cannot and does not explicidy

prohibit seeking, releasing or obtaining "Clean Diesel" discovery or seeking or obtaining

Defendant Volkswagen et al answers. To the extent ofseeking "tlean Diesel" discovery and
Defendant Volkswagen et aL answers this Plaintiff's motions are consistent with the Firstand

Seventh Amendments to the U.S. Constitution and Pretrial Order No. 24. Pretrial Order No. 24

does not discuss matters related to the truthfulness of the Seventh Amendment to the U.S.

Constitudon and the Florida Unfairand Deceptive Trade Practices Act. The Court did not

describe the relief sought in sufficient detail and did not analyze the issues diligently and

conscientiously Why did not this Court precisely show and describe the extent my motions were

inconsistent with Pretrial Order No. 24? I filed my motions prior to the entry of Pretrial Order

No. 24. This court waited more than a year with respect to certain motions before issuing its

denials. My motions at all times were consistent with the First and Seventh Amendments to the

U.S. ConsUtudon. And if this Court believes that my motions to at least some extent were

consistent with Pretrial Order No. 24, then it should have granted the motions to that extent.

And this court should have included the following language in its order: "To the extent Mr.

Yarin's motions are consistent with Pretrial Order No. 24 they are GRANTED."

        By not including this language this Court creates an appearance that my motions totally

and completely are inconsistent with Pretrial Order No. 24. I view this outright denial tactic as

an unfair and misleading.
        Case 3:15-md-02672-CRB Document 6395 Filed 06/17/19 Page 6 of 13



            AN OPTION TO BE EXCLUDED FROM SO-CALLED BELLWETHER
                                 TRULS SHOULD BE GIVEN



       This Court should give Plaintiffs an Option to be excluded from consideration for and

participation in the so-called bellwether trials. DefendantVolkswagen has still not provided an

answer to this plaintiff's complaint. The furnishing of an answer by Defendant Volkswagen to

this Plaintiff's complaint would be an appropriate place to start.

       A little more than a year ago this Court attempted to implement Intensive Settlement

Process. The Court wanted this Plaintiff to engage in the Intensive Settlement Process without

an answer from the Defendant Volkswagen. At this time this Court appears to be considering a

Bellwether Trial Process. But this Bellwether Trial Process appears very similar to the Intensive

Setdement Process in that this Plaintiff still does not have an answer from Defendant Volkswagen

to his Complaint and the "Clean Diesel" Discovery Does this Court have plans to turn this

Bellwether Trial Process into another iteration of Intensive Setdement Process?




            DAMAGE TO CONSCIENCE BY AN ILLEGAL DEFEAT DEVICE

       At trial I would like to talk about the horrors an illegal defeat device presents to one's

conscience. Conscience is very valuable. Undamaged conscience is important for obtaining jobs

in national security, national defense, cybersecurity, counter-narcotics, intelligence and

counterintelligence and a myriad of other career fields. The Department of Defense, NSA, DIA,

FBI and other government agencies require a polygraph examination to obtain such jobs.. An

illegal defeat device is an obstacle to passing a polygraph examination and security interviews
                                                                     I



and, hence, it is an obstacle to obtaining jobs in the fields of national security, national defense,

cybersecurity, counter-narcotics, intelligence and counterintelligence. Failure to pass a polygraph
        Case 3:15-md-02672-CRB Document 6395 Filed 06/17/19 Page 7 of 13



examination means that a person cannot obtain or maintain a security clearance and obtain or

maintain certain jobs in national security, national defense, cybersecurity, counter-narcotics,

intelligence and counterintelligence, etc. This deprives a person of an ability to pursue dreams,

put one's talents to good use and earn income. This also weakens national security and national

defense. Therefore, it is important to declare at trial the sale of the Volkswagen Passat TDl sold

to this plaintiff illegal and rescind the sale. If other Plaintiffs value their conscience and their

ability to obtain and maintain a security clearance, they should speak up about it at trial. This

Plaintiff's case shows the difficulty the Plaintiffs who care about their conscience and ability to

maintain and obtain a security clearance must deal with.

        The illegal defeat device, at the minimum, causes stress, muscle tension, which in turn

affect blood pressure and disrupt health and well-being.

        This court obviously wants the Defendant Volkswagen to choose and group cases based

on their own criteria. But as a retired member of the U.S. Armed Forces this Plaintiff's duty is to

pursue thiscase giving full consideration to the damage to conscience and ability to pass

polygraph examinations the illegal defeat has done and can still do to one's conscience.

        This Court opined about this Plaintiff and Crime Victim; "he is frustrated that to date he

has not been able to obtain discovery or otherwise pursue his claims." To this I would add: "and

an answer to his complaint." If that is how this Court perceives the issues, then why indeed does

not this Court allow this PlaintifT to obtain discovery and otherwise pursue his claims?"

Apparently, this Courtis frustrated with the Seventh Amendment to the U.S. Constitution.

Apparently, it is this Court that is frustrated by this Plaintiff and Crime Victim's efforts to

prosecute his lawsuit v. Defendant Volkswagen Diligently. To put it simply, it is this Plaintiff's and
           Case 3:15-md-02672-CRB Document 6395 Filed 06/17/19 Page 8 of 13



Crime Victim's duty to pursue his claims. It is my due diligence to prosecute this lawsuit.

Nobody else will do it for me.

       Based on Pretrial Order No. 24 and Opt-Out Plaintiff Fact Sheet, it is obvious that this

court consults with Defendant Volkswagen and develops a strate^. Apparently, this court
approved the Opt-Oul Plaintiff Fact Sheet. This Fact Sheet, in all likelihood, was prepared by

Defendant Volkswagen's Counsel "Sullivan & Cromwell". But thiscourt has not been consulting

with this Plaintiff and Crime Victim. This Court should consult with this Plaintiff and Crime

Victim. This court should have asked me for my opinion regarding the BellwetherTrial Process

and whether I would like to participate in it. My opinion is that this court, in all likelihood,

would attempt to turn the Bellwether Trial Process into another iteration of Intensive Settlement

Process.


       But I put my faith in God the Holy Trinity. I askGod for help. I ask God to see h'ow this

Plaintiff and Crime Victim has been treated and deprived of justice. God the Holy Trinity
                                                                    I




should help all the Plaintiffs whose conscience was damaged by the defeat device and for whom it

created an obstacle for passing a polygraph examination, security interviews and obtaining

certain jobswithin national security, national defense, cybersecurity, counter-narcotics,

intelligence and counterintelligence and a myriad other professions.



           QUESTIONS 20 AND 21 ON THE OPT-OUT PLAINTIFF FACT SHEET

        Questions No. 20 and 21 on the Opt-Out Plaintiff Fact Sheet are:

1.      Have you been convictedof a felony within the last ten (10) years?

2.      If yes, please identify the charge for which you were convicted, the courtwhere you were

convicted, the criminal action number assigned to the case, and the sentence imposed.


                                                   8
       Case 3:15-md-02672-CRB Document 6395 Filed 06/17/19 Page 9 of 13



       The Defendant Volkswagen should furnish to this Plaintiff, other Plaintiffs and this Court

responses to these two questions. This Court should order DefendantVolkswagen to furnish

responses to these questions because it is right and because it is fair. The District Court for the

Eastern district of Michigan has ruled that "Mr. Yarin is a crime victim of Defendants charged in

the Criminal Case [No. I6-cr-20394]." This is the "Clean Diesel" emissions case. The

Defendants in this case are Volkswagen AG,James Robert Liang, Oliver Schmidt, Martin

Winterkorn elal.   This Court, however, denied my Motion for Acceptance as True of this ruling

of the U.S. District Court for the Eastern District of Michigan. It is imperative the Defendant

Volkswagen admit that it was adjudicated guilty of criminal offenses in that case.

       This Court should order Defendant Volkswagen to provide responses to Fact Sheets from

Plaintiffs in "Clean Diesel" litigation. But first and foremost, this Court must order Defendant

Volkswagen to provide an answer to this Plaintiff's complaint.



            RESPONSE TO LETTER FORWARDED FROM JUDGE HAMILTON IS
                                        LONG OVERDUE


        I have previously provided to this court a copy of a response from ChiefJudge PhyllisJ.

Hamilton dated October 29, 2018. Judge Hamilton's response is not substantive but it states:

"Your documents will be forwarded to the attention of Judge Breyer." I request that this court,

and specificallyJudge Breyer, respond to my letter to ChiefJudge' PhyllisJ. Hamilton.

        Due to its neglect of the Seventh Amendment to the U.S. Constitution, this Court is

allowing the Defendant Volkswagen to keep the illegal proceeds (unjust gains) from an unlawful

sale to this plaintiff and crime victim of 2013 Volkswagen Passat TDI automobile equipped with

an illegal defeat device. The offense (the sale) occurred injanuary 2013, more than six years ago.

The people of this district and the State of California are still depriving this Plaintiff and Crime

                                                   9
           Case 3:15-md-02672-CRB Document 6395 Filed 06/17/19 Page 10 of 13



Victim of the Constitutional rights to speak to ajury of my fellow Floridians and to the trial

judge (Judge Merryday) in the Middle District of Florida, thereby violating the first, the seventh

and tiie fourteenth amendments to the US. Constitution. "And if you have not been faithful in

that which is another's, who will give you that which is your own?" hike 16:12, English Standard

Version.                                                            '

           The Complaint in this case was filed more than three years ago. At the time of filing a

trial byjury was demanded. As of this writing, the record does not show that a trial has been

held and a judgment entered. Today, almost three years later this court has yet to show the

Defendant Volkswagen's answer and the "Clean Diesel" discovery to this Plaintiff This court

must explain what happened to the trial byjury




                                           CONCLUSION


           Based on the foregoing, I moves this Honorable Court to enter an Order Requiring
                                                                    i




Defendant Volkswagen to Explain Why the New Replacement Diesel Engine for This Plaintiff's

and Crime Victim's Volkswagen Passat TDI is Not Compliant with the EPA Regulations and to

Formally Disclose Existence of An Illegal Defeat Device. This court should also consider and

construe this motion as a motion to enter orders; 1) lifting the stay, 2) compelling defendants'

answers, and 3) requiring the Class Plaintiffs' Counsel (Cabraser) to release to this plaintifT and

crime victim all "CleanDiesel" discovery. This court should also stop violating this plaintiff's and

crime victim's rights protected by the First and Seventh Amendments to the U.S. Constitution.

This court should stop depriving this pro se plaintiff and crime victim of the Constitutional right

of trial by jury. So help you God!
                                                                        \



                                                   10
       Case 3:15-md-02672-CRB Document 6395 Filed 06/17/19 Page 11 of 13



       I respectfully request a written response to this Motion.

       I respectfully request that this court respond to me within 10 days of receipt of this

motion.


       I respectfully request a written rationale explaining this Honorable Court's reasoning.

       I respectfully request that this Court order the Defendants Volkswagen and Bosch to

respond to this instant motion.



Respectfully submitted by the Power of the Hoiy Spirit,




The Supremely and        usly Honorable-in-Christ Holy Right-Believing Prince Oleg Yarin,
SSgt, USAF (Ret.), a       servant of my King, Lord, God and SaviorJesus Christ and the
Adopted Son of the Most Holy Theotokos and Ever-Virgin Mary
By the Gracc of God the Holy TrinityAssistant to LordJesus Christ on the matters of thieving,
conniving and mutinous judiciary
7360 Ulmerton Road Apt 3C
Largo, Florida 33771
(727)688-7052
e-mail: olegyarinl@gmail.com


June 13, 2019.




                                                11
      Case 3:15-md-02672-CRB Document 6395 Filed 06/17/19 Page 12 of 13



                                CERTIFICATE OF SERVICE


       I certify that a copy of the foregoing has been served via first class mail on Defendant

Volkswagen through its counsel Larry M. Roth, Esquire, at the following address:

Rumberger, Kirk & Caidwell
Lincoln Plaza, Suite 1400
300 South Orange Avenue
Orlando, Florida 3280.




The Supremely and plori^usly Honorable-in-Christ OlegYarin, SSgt, USAF (Ret.)

June 13,2019.




Attachment: Exhibit A: Electronic message from Lokey Volkswagen Service Advisor Mr.
             Northcraft




                                                12
              Case 3:15-md-02672-CRB Document 6395 Filed 06/17/19 Page 13 of 13


  From: Eric Northcraft ENorthcrafl@lokey.com
Subject: RE: EPA compliance of the newenginefor myPassat TDI                              '
  Date: June 7. 2019 at 12:57 PM
    To: Oleg Yarin olegyarini@gmaii.com


       Good afternoon. The new engine will not be compliant with EPA. You will have to perform the TDI modification to be compliant. Once
       you perform the modification I can providethe new estimated MPG. The adblue interval will remain the same. I appreciate the
       compliments and will be here if vw has any questions. Thank you.

          Original Message
       From; Oleg Yarin<oleqvarini •:g'amail.com>
       Sent; Friday, June 7, 2019 12:01 PM
       To: Eric Northcraft <ENorthcfafhS'lok&v.com>
       Subject: EPAcompliance of the new engine for my Passat TDI

       Good afternoon, Eric,

       Can you please tell me whether the new diesel Engine for my 2013 VW Passat will be fully compliantwith the Environmental
       Protection Agency's Regulations and the provisions of the Clean AirAct.
       Please also obtain from Volkswagen and provide to me the new engine's specifications and technical characteristics. For instance,
       what is the Milesper gallon diesel fuel usage on the Highwayand in the city. Howoften will the Add Blue need to be added?
       Please also be advised that I submitted a claim to Volkswagen Legal Department for the remaining $2,000 for the engine replacement
       and labor.
       I posit that the engine had s manufacturing defect from the very beginning. Andthe problem was inherent in the engine and should
       have been detected and diagnosed sooner.
       I asked VWto work specifically withyou because you have helped me with many problems and sorrows I have had with my 2013
       Passat TDI BEL.
       I wrote to VW that Mr. Northcraft Is a consummate professional and highlyskilled and knowledgeable automotive technology expert.
                                                                                          I

       God bless you I

       Good luck!


       Very respecthjlly,

       Oleg Yarin. SSgt, USAF (Ret.)




       Sent from my IPhone
